 Case 14-15109            Doc 332        Filed 12/16/20 Entered 12/16/20 13:59:49      Desc Main
                                          Document     Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MASSACHUSETTS


In Re:                               )      Chapter 13
OWEN R. MCKENNA                      )      Case No. 14-15109-JEB
ELLEN L. MCKENNA                     )
         Debtors                     )
------------------------------------

                RESPONSE OF MR. AND MRS. MCKENNA TO DOCUMENT 331


To the Honorable Janet E. Bostwick, Bankruptcy Judge:

         The above captioned Debtors submit the following relative to the Response by U.S. Bank

Trust to Debtors Motion to Determine Final Cure – document 331 (the “U.S. Bank Response”).

The U.S. Bank Response was filed on December 15, 2020.

         1.   Admit that communication has been ongoing.

         2. The Debtors are hopeful for an amicable resolution.

         3. (a) Denied – The November 2020 payment in the amount of $5,108.03 was made on

              November 4, 2020 as indicated on page 6 of document 331, which payment U.S.

              Trust Bank has applied incorrectly.

              (b) A payment of $6,341.52 was made by telephone today for the December 2020

              payment. This figure is the amount the Debtors assert is the correct amount due for

              December 2020.

              (c) U.S. Trust Bank has not included a credit of $1,184.74 in its suspense account for

              the payment posted on 2/7/2018.

         4.       (a) Denied.

                  (b) Denied.

                  (c) Denied.
 Case 14-15109      Doc 332   Filed 12/16/20 Entered 12/16/20 13:59:49       Desc Main
                               Document     Page 2 of 3



       5. Denied.

       WHEREFORE, the Debtors request the Court hold the hearing on December 18, 2020 at

11:00 A.M. as scheduled.


                                         Owen R. McKenna
                                         Ellen L. McKenna
                                         By their Counsel,


Dated: December 16, 2020                 /s/Gary W. Cruickshank, Esq.
                                         21 Custom House Street
                                         Suite 920
                                         Boston, MA 02110
                                         (617) 330-1960
                                         (BBO107600)
                                         gwc@cruickshank-law.com
 Case 14-15109       Doc 332     Filed 12/16/20 Entered 12/16/20 13:59:49           Desc Main
                                  Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

I, Gary W. Cruickshank, hereby certify that on December 16, 2020, I electronically filed with the
Clerk of the Bankruptcy Court, the foregoing Response and served same in the following manner
upon the interested parties:

Email service: via the Court’s CM/ECF system which sent notification of such filing to the
following:

   •   Richard Askenase askenaselaw@aol.com
   •   Stephanie E. Babin sbabinecf@gmail.com
   •   Carolyn Bankowski-13-12 13trustee@ch13boston.com
   •   Derek A. Castello bankruptcy@dhnewengland.com, dcastello@dhnewengland.com
   •   Richard C. Demerle RDemerle@DHNewEngland.com,
       bankruptcy@DHNewEngland.com
   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   Marcus Pratt bankruptcy@KORDEASSOC.COM
   •   James Southard bankruptcy@orlansmoran.com, ANHSOM@4stechnologies.com
   •   Michael E Swain mswain@dhnewengland.com, bankruptcy@dhnewengland.com
   •   Tatyana P. Tabachnik bankruptcyNE@orlans.com,
       ttabachnik@orlans.com;ANHSOM@4stechnologies.com
   •   Robert F. Tenney rtenney@cmlaw.net
   •   David Yunghans dyunghans@masatlaw.com



And by regular United States mail, postage prepaid upon the following:

       Dean R. Prober
       Prober & Raphael, A Law Corporation
       20750 Ventura Boulevad
       Suite 100
       Woodland Hills, CA 91364

       Recovery Management Systems Corporation
       25 S.E. 2nd Avenue, Suite 1120
       Miami, FL 33131

       D. Anthony Sottile, Authorized Agent for Creditor
       Sottile & Barile, LLC
       394 Wards Corner Road, Suite 180
       Loveland OH 45140
       And via electronic mail
       bankruptcy@sottileandbarile.com

                                                    /s/ Gary W. Cruickshank
